COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Cause No 01-13-00200-CV; In re City of Houston, Relator

           Original Proceeding on Petition for Writ of Mandamus from Lashonda Rochelle v.
           City of Houston, Cause No. 2011-01184, in the 55th District Court of Harris County,
           Texas.


      The Court requests that the real parties in interest, Lashonda Rochelle and
Mattie Etubom, provide a supplemental response in light of the Texas Supreme
Court’s decision in In re Toyota Motor Sales, U.S.A., Inc., No. 10-0933 (Tex. Aug.
30, 2013). The supplemental response brief is due on September 30, 2013.

        It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Justice Michael Massengale, Acting individually


Date:        August 30, 2013